 



EXHIBIT 10.3

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT, dated as of ______ __, 2003, is by and between
____________ (the “Executive”) and Digene Corporation, a Delaware corporation
(the “Company”). The Executive and the Company agree as follows:

          1.     Employment. The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company, upon the terms and
conditions hereinafter set forth.

          2.     Term. Subject to the provisions for earlier termination as
provided herein, the term of this Agreement will be for a period beginning on
__________ __, 2003 and ending as set forth in the following sentence. The
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors (the “Board”) shall be entitled to terminate this Agreement at any
time by causing the Company to provide written notice to the Executive at least
twelve (12) months in advance of the termination date. The period of the
Executive’s employment under this Agreement, as it may be terminated as provided
herein, is hereinafter referred to as the “Term.” The termination of this
Agreement in accordance with this Section 2 shall not be a termination as set
forth in Section 5 hereof and shall not entitle the Executive to receive any
severance or other payments as provided for in Section 6 hereof.

          3.     Duties and Responsibilities. The Executive shall perform such
duties and functions as the Board may from time to time determine which are
consistent with the positions as set forth on Annex A, a copy of which is
attached hereto and the terms of which are incorporated by reference herein,
shall comply with the policies and reasonable directions of the Board and shall
discharge his responsibilities in a competent and faithful manner, consistent
with sound business practices. The Executive and the Company may amend Annex A
from time to time to document changes to the positions described therein.

          During the Term of this Agreement, the Executive shall devote all of
his business time, attention and energies to the performance of his duties for
the business of the Company, except to the extent that the Board may
specifically approve any outside interests; provided that the first part of this
sentence shall not preclude the Executive from (a) participating in civic
duties, (b) serving as a member of the board of directors of any other company
if the Company consents in writing to such service (such consent not to be
unreasonably withheld), (c) delivering lectures, fulfilling speaking engagements
or teaching at educational institutions, or (d) managing the Executive’s
personal investments, in each such case to the extent that such activities do
not materially impair the Executive’s ability to perform the Executive’s duties
hereunder. All current activities of the Executive as of the date of this
Agreement described in the proviso of the prior sentence are approved. The
Executive shall not, directly or indirectly, without the approval of the Board,
engage or become financially interested in any other business activity which, in
the reasonable judgment of the Board, conflicts with the duties of the Executive
hereunder, whether or not such activity is pursued for gain, profit or pecuniary
advantage.

 



--------------------------------------------------------------------------------



 



          4.     Compensation.



               (a)     Base Salary. During the Term, the Executive shall receive
from the Company (or, at the Company’s option, any subsidiary or affiliate
thereof) an annual base salary for services rendered hereunder in the amount
specified on Annex A, payable not less frequently than semi-monthly consistent
with the regular practices of the Company. The Executive’s base salary shall be
reviewed annually by the Compensation Committee and shall be subject to change
at the option and sole discretion of the Compensation Committee. The Company may
amend Annex A from time to time to document any such change.    
             (b)     Bonus. The Executive shall be entitled to receive, as
additional compensation, an annual cash bonus determined in accordance with the
Company’s executive bonus plan and approved by the Compensation Committee in its
sole discretion.                  (c)     Other Benefits. The Executive shall,
in addition to the other compensation described in this Section 4, be entitled
to participate in such employee benefit plans or programs of the Company and
shall be entitled to such other fringe benefits as are from time to time made
available by the Company generally to employees of the Executive’s position,
tenure, salary, age, health and other qualifications (including, but not limited
to, any profit-sharing, stock option, incentive, pension, health insurance,
major medical insurance and group life insurance plans in accordance with the
terms of such plans), all as determined from time to time by the Compensation
Committee. To the extent available at reasonable cost, the Company will use its
best efforts to promptly obtain and maintain appropriate directors and officers
liability insurance (“D&O”); if the Company determines that it cannot obtain
appropriate D&O, it will promptly so notify the Executive in writing, but in no
event later than sixty (60) days after such determination. The Executive
acknowledges and agrees that the Company does not guarantee the adoption or
continuance of any particular employee benefit plan or program or other fringe
benefit during the Term, and participation by the Executive in any such plan or
program shall be subject to the rules and regulations applicable thereto.    
             (d)     Reimbursement for Expenses. The Company shall reimburse the
Executive, in a manner consistent with the regular practices of the Company, for
any and all reasonable and necessary business expenses incurred by the Executive
in connection with the performance of his duties, upon presentation of proper
vouchers by the Executive to support said expenses.

          5.     Termination. The Executive’s employment by the Company
hereunder shall terminate on the occurrence of:



               (a)     Disability or Death. In the event of the Executive’s
death during the Term, the Executive’s employment shall be deemed to terminate
on the date of the Executive’s death. In the event of the Executive’s Disability
during the Term, the Company, at its option, may terminate the employment of the
Executive under this Agreement immediately by giving the Executive written
notice to that effect. For the

2



--------------------------------------------------------------------------------



 





  purpose hereof, the term “Disability” shall mean disability as defined in the
Company’s Long-Term Disability Plan or, if the Company does not have such a
plan, the Executive’s physical or mental inability to perform his essential
duties and responsibilities hereunder, with reasonable accommodation, for a
period of at least ninety (90) consecutive days. Disability shall be determined
by the Compensation Committee or its designee. In the case of Disability, until
the Company terminates the Executive’s employment hereunder in accordance with
the foregoing, the Executive shall be entitled to receive compensation provided
for herein notwithstanding any such physical or mental inability to perform his
duties hereunder.                  (b)     Termination for Cause. The Company
may, with the approval of a majority of the Board, terminate the employment of
the Executive hereunder at any time during the Term and effective immediately
for “justifiable cause” (a “Termination for Cause”) by giving Executive written
notice of such Termination for Cause. For the purposes of the Agreement, the
term “justifiable cause” means: (i) the Executive’s conviction of a felony
(which, through lapse of time or otherwise, is not subject to appeal); (ii) the
Executive’s willful and substantial misconduct; (iii) the Executive’s repeated,
after written notice from the Company and a reasonable opportunity to cure,
neglect of duties or failure to act which can reasonably be expected to affect
materially and adversely the business or affairs of the Company or any
subsidiary or affiliate; (iv) except in the normal course of business in the
performance of his duties, any material disclosure by the Executive to any
person, firm or corporation other than the Company, its subsidiaries and its and
their directors, officers, employees or professional advisors, of any
confidential information or trade secret of the Company or any of its
subsidiaries; (v) the Executive’s repeated pursuit, after written notice from
the Company and a reasonable opportunity to cure, of activities or personal or
professional conduct or action that in the sole judgment of the Board is
contrary to the best interests of the Company; (vi) any material breach by the
Executive of this Agreement or, to the extent applicable, the Non Competition,
Non Disclosure and Developments Agreement between the Executive and the Company;
(vii) any conduct or action by the Executive prohibited under the policies of
the Company, including, but not limited to, policies regarding sexual
harassment, insider trading, corporate disclosure, substance abuse and conflicts
of interest; or (viii) the engaging by the Executive in any business other than
the business of the Company and its subsidiaries which, in the sole judgment of
the Board, interferes with the performance of his duties hereunder.    
             (c)     Termination Without Cause. The Company may terminate the
employment of the Executive hereunder at any time without “justifiable cause” (a
“Termination Without Cause”) by giving the Executive written notice of such
termination at least thirty (30) days prior to the effective date of such
termination.                  (d)     Voluntary Termination. Any termination of
employment of the Executive hereunder, otherwise than as a result of death,
Disability, a Termination for Cause or a Termination Without Cause will be
deemed to be a “Voluntary Termination.” A Voluntary Termination will be deemed
to be effective immediately upon such termination.

3



--------------------------------------------------------------------------------



 



          6.     Effect of Termination of Employment.



               (a)     Voluntary Termination; Termination for Cause. Upon
termination of the Executive’s employment hereunder pursuant to a Voluntary
Termination or a Termination for Cause, neither the Executive nor his
beneficiaries or estate will have any further rights or claims against the
Company under this Agreement except the right to receive: (i) the unpaid portion
of his then-current base salary provided for in Section 4(a) hereof, computed on
a pro rata basis to the date of termination; (ii) payment of his accrued but
unpaid rights (including accrued vacation time) in accordance with the terms of
any incentive compensation, stock option, retirement, employee welfare or other
employee benefit plans or programs of the Company in which the Executive is then
participating in accordance with Section 4(b) or Section 4(c) hereof; and (iii)
reimbursement for any unreimbursed expenses as provided in Section 4(d) hereof.
Nothing in this Agreement shall restrict or limit the right of the Compensation
Committee or the Board to determine whether the forfeiture provisions of any of
the Company’s stock option or incentive compensation plans apply to vested stock
options or stock awards held by the Executive at the time of such termination
for cause.                  (b)     Termination Without Cause. Upon termination
of the Executive’s employment hereunder pursuant to a Termination Without Cause,
neither the Executive nor his beneficiaries or estate will have any further
rights or claims against the Company under this Agreement except the right to
receive: (i) the payment and other rights provided for in Section 6(a) hereof;
(ii) severance payments in the form of semi-monthly payment of the Executive’s
then-current base salary for a period of twelve (12) months following the
effective date of such termination; (iii) monthly payments of the Pro-Rata Bonus
Amount (as defined below) for a period of twelve (12) months following the
effective date of such termination; and (iv) continuation of the health care
benefits coverage to which the Executive is entitled under Section 4(c) hereof
over the twelve (12) month period described in clause (iii) above, with such
coverage to be provided at the same level and subject to the same terms and
conditions (including, without limitation, any applicable co-pay obligations,
but excluding any applicable tax consequences for the Executive) as in effect
for officers of the Company generally during such period. For purposes of this
Agreement, “Pro-Rata Bonus Amount” shall mean one twelfth (1/12) of (x) the
portion of the Executive’s annual bonus, as determined by the Compensation
Committee, applicable to that portion of the year arising prior to termination
of this Agreement in the year in which such Termination Without Cause occurs,
plus the greater of (y) the most recent annual cash bonus paid to the Executive
prior to the date of his termination or (z) the average of the three most recent
annual cash bonuses paid to the Executive prior to the date of his termination.
                 (c)     Death or Disability. Upon termination of the
Executive’s employment hereunder as a result of death or Disability, neither the
Executive nor his beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive: (i) the
payment and other rights provided for in Section 6(a) hereof; (ii) in the case
of death only, a lump sum payment equal to the Executive’s annual base salary as
in effect on the date of death; and (iii) in the case of Disability only,
continuation of health care benefits coverage to which the Executive is

4



--------------------------------------------------------------------------------



 





  entitled under Section 4(c) hereof for the twelve (12) month period following
the effective date of such termination, with such coverage to be provided at the
same level and subject to the same terms and conditions (including, without
limitation, any applicable co-pay obligations, but excluding any applicable tax
consequences for the Executive) as in effect for officers of the Company
generally during such period; provided, however that nothing in this
Section 6(c) shall provide any additional benefits or coverage than that in
effect for officers of the Company during such period under the Company’s
Long-Term Disability Plan.                  (d)     Forfeiture of Rights. In the
event that, subsequent to termination of employment hereunder, the Executive
(i) breaches any of the provisions of Sections 7, 8 or 9 hereof or (ii) directly
or indirectly makes or facilitates the making of any adverse public statements
or disclosures with respect to the business or securities of the Company, all
payments and benefits to which the Executive may otherwise be entitled pursuant
to Section 6(a), 6(b) or 6(c) hereof shall immediately terminate and be
forfeited, and any portion of such amounts as may have been paid to the
Executive shall forthwith be returned to the Company.

          7.     Confidentiality. Except in the normal course of business in the
performance of his duties, the Executive shall not, during the Term of this
Agreement, or at any time following the end of the Term of this Agreement,
directly or indirectly, disclose or permit to be known, to any person, firm or
corporation, any confidential information acquired by him during the course of,
or as an incident to, his employment hereunder, relating to the Company, the
directors of the Company, or any client of the Company, including, but not
limited to, the business affairs of each of the foregoing. Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
formulae, pricing policies, the substance of agreements with customers and
others, and arrangements, customer lists and any other documents embodying such
confidential information.

          All information and documents relating to the Company shall be the
exclusive property of the Company, and the Executive shall use his best efforts
to prevent any publication or disclosure thereof. Upon termination of
Executive’s employment with the Company, all documents records, reports,
writings and other similar documents containing confidential information then in
the Executive’s possession or control shall be returned to and left with the
Company.

          8.     Restrictive Covenant.



               (a)     The Executive hereby acknowledges and recognizes that,
during the Term, the Executive will be privy to trade secrets and confidential
proprietary information critical to the Company’s business and, accordingly the
Executive agrees that, in consideration of the benefits to be received by him
hereunder, the Executive will not, from and after the date hereof until the
first anniversary of the termination of the Term, (i) directly or indirectly
engage in the development, production, marketing or sale of products that
compete (or, upon commercialization, would compete) with products of the Company
being developed (so long as such development has not been abandoned),

5



--------------------------------------------------------------------------------



 





  produced, marketed or sold at the time of the Executive’s termination
(hereinafter a “Competing Business”) whether such engagement shall be as an
owner, partner, investor, employee, officer, director, affiliate or other
participant in any Competing Business; (ii) assist others in engaging in any
Competing Business in the manner described in clause (i) above; or (iii) induce
other employees of the Company or any subsidiary thereof to terminate their
employment with the Company or any subsidiary thereof or engage in any Competing
Business. The ownership of not more than 5% of the stock of any entity having a
class of equity securities actively traded on a national securities exchange or
on the Nasdaq Stock Market or any minority interest in any private entity shall
not be deemed, in and of itself, to violate the prohibitions of this
Section 8(a).                  (b)     During the Term of the Executive’s
employment hereunder and for five (5) years thereafter, the Executive shall not
disparage, deprecate, or make any comments or take any other actions, directly
or indirectly, that will reflect adversely on the Company or its officers,
directors, employees or agents or adversely affect their business reputation or
goodwill.                  (c)     The Executive understands that the foregoing
restrictions may limit the ability of the Executive to earn a livelihood in a
business similar to the business of the Company, but nevertheless believes that
the Executive has received and will receive sufficient consideration and other
benefits, as an employee of the Company and as otherwise provided herein, to
justify such restrictions which, in any event (given the education, skills and
ability of the Executive), the Executive believes would not prevent the
Executive from earning a living.                  (d)     If any portion of the
restrictions set forth in this Section 8 should, for any reason whatsoever, be
declared invalid by a court of competent jurisdiction, the validity or
enforceability of the remainder of such restrictions shall not thereby be
adversely affected. The Executive declares that the territorial, time
limitations and scope of activities restricted as set forth in this Section 8
are reasonable and properly required for the adequate protection of the business
of the Company. In the event that any such territorial, time limitation and
scope of activities restricted is deemed to be unreasonable by a court of
competent jurisdiction, the Company and the Executive agree to the reduction of
the territorial, time limitation or scope to the area or period which such court
shall have deemed reasonable.                  (e)     The existence of any
claim or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement by the Company of the foregoing
restrictive covenants, but such claim or cause of action shall be litigated
separately.

          9.     Company Right to Inventions. The Executive will promptly
disclose, grant and assign to the Company, for its sole use and benefit
(including its subsidiaries) any and all inventions, improvements, technical
information and suggestions in any way relating to the business of the Company
which the Executive may develop or acquire during the Term (whether or not
during usual working hours), together with all patent applications, letters
patent, copyrights and reissues thereof that may at any time be granted for or
upon any such invention,

6



--------------------------------------------------------------------------------



 



improvement or technical information. In connection therewith: (i) the Executive
shall, without charge, but at the expense of the Company, promptly at all times
hereafter execute and deliver such applications, assignments, descriptions and
other instruments as may be necessary or proper in the opinion of the Company to
vest title to any such inventions, improvements, technical information, patent
applications, patents, copyrights or reissues thereof in the Company and to
enable it to obtain and maintain the entire right and title thereto throughout
the world; and (ii) the Executive shall render to the Company, at its expense
(including a reasonable payment for the time involved in case the Executive is
not then in its employ), all such assistance as it may require in the
prosecution of applications of said patents, copyrights or reissues thereof, in
the prosecution or defense of interferences which may be declared involving any
said applications, patents or copyrights and in any litigation in which the
Company may be involved relating to any such patents, inventions, improvements
or technical information. The provisions of this Section 9 will survive any
termination of this Agreement or the termination of the Executive’s employment
with the Company.

          10.     Impact on Other Agreements. To the extent the provisions of
Sections 7, 8 or 9 of this Agreement are similar to or duplicative of provisions
contained in other agreements between the Executive and the Company, the
provisions of this Agreement shall control; provided, however, that in the event
the provisions of Section 7, 8 or 9 of this Agreement expire prior to similar
provisions of any such other agreement, the provisions of such other agreement
will continue to apply after expiration of the applicable terms of this
Agreement.

          11.     Representations and Agreements of Executive. The Executive
represents and warrants that he is free to enter into this Agreement and to
perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of his duties hereunder.

          12.     Enforcement. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforceable to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, to the extent that a restriction
contained in this Agreement is more restrictive than permitted by the laws of
any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein.

          13.     Remedies; Survival.



                 (a)     The Executive acknowledges and understands that the
provisions of the covenants contained in Sections 7, 8 and 9 hereof, the
violation of which cannot be accurately compensated for in damages by an action
at law, are of crucial importance to the Company, and that the breach or
threatened breach of such provisions would cause the Company irreparable harm.
In the event of a breach or threatened breach by the Executive of the provisions
of Sections 7, 8 or 9 hereof, the Company will be entitled to seek an injunction
restraining the Executive from such breach. Nothing herein contained will be
construed as prohibiting the Company from pursuing any other remedies available
for any breach or threatened breach of this Agreement.

7



--------------------------------------------------------------------------------



 





                 (b)     Notwithstanding anything contained in this Agreement to
the contrary, the provisions of Sections 6, 7, 8, 9, 10, 12 and 13 hereof will
survive the expiration or other termination of this Agreement until, by their
terms, such provisions are no longer operative.

          14.     Notices. Any notices required or permitted to be given
hereunder shall be sufficient if in writing, and if delivered by hand, or sent
by registered or certified mail, return receipt requested, or overnight delivery
using a national courier service, or by facsimile or electronic transmission,
with confirmation as to receipt, to the Company at the address set forth below
and to the Executive at the address set forth in the personnel records of the
Company, or such other address as either party may from time to time designate
in writing to the other, and shall be deemed given as of the date of the
delivery or mailing:



  Digene Corporation
1201 Clopper Road
Gaithersburg, Maryland 20878
Attention: Chief Executive Officer



  with a copy to:



  Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103-7599
Attention: Morris Cheston, Jr., Esquire

          15.     Severability. If any of the covenants contained in this
Agreement, any part of any such covenant, are hereafter construed to be invalid
or unenforceable, the same shall not affect the remainder of the covenant or
covenants, or the remainder of the Agreement, which shall be given full effect,
without regard to the invalid portions.

          16.     Non-Waiver. The waiver or breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver or breach of any other
term or condition.

          17.     Entire Agreement. This Agreement, including Annex A hereto,
constitutes the entire agreement of the parties with respect to its subject
matter, and no modification or waiver of any provision hereof shall be valid
unless it be in writing and signed by all of the parties hereto. Subject to
Section 10 hereof, this Agreement supersedes all prior agreements or
understandings between the parties with respect to the subject matter hereof.

          18.     Assignment. This Agreement and the rights and obligations of
the parties hereto shall bind and inure to the benefit of any successor or
successors by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties, but, except as to any such
successor or assignee of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned or transferred by either party without the
prior written consent of the other party.

8



--------------------------------------------------------------------------------



 



          19.     Binding Effect. This Agreement and all of the provisions
hereof shall be binding upon the legal representatives, heirs, distributees,
successors and assigns of the parties hereto.

          20.     Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland without reference
to principles of conflicts of laws.

          21.     Headings. The Section headings appearing in this Agreement are
for purposes of easy reference and shall not be considered a part of this
Agreement or in any way modify, amend, or affect its provisions.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

      EXECUTIVE    


--------------------------------------------------------------------------------

    DIGENE CORPORATION     By:        

--------------------------------------------------------------------------------

Name:     Title:

9